UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10 - Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-50932 Nitro Petroleum Incorporated (Exact name of registrant as specified in its charter) Nevada 98-0488493 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 624 W. Independence, Suite 101 Shawnee, OK74804 (Address of principal executive offices) (405) 273-9119 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yes o No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).Yes o No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x At October 31, 2012 there were 2,074,242 shares of the registrant’s Common Stock outstanding. EXPLANATORY NOTE Effective as of October 31, 2012, we effected a 1-for-100 reverse split (“Reverse Split”) of our common stock. Pursuant to the Reverse Split, the common stock was combined and reclassified based on a ratio of 100 shares of issued and outstanding common stock being combined and reclassified into one share of common stock. Fractional shares were rounded up to the next whole share. All share and per share amounts for common stock have been restated to reflect the Reverse Split on a retro-active basis. ITEM 1. FINANCIAL STATEMENTS NITRO PETROLEUM INCORPORATED BALANCE SHEETS October 31, 2012 (Unaudited) January 31, 2012 ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable Due from related party Total current assets PROPERTY AND EQUIPMENT, NET OIL AND GAS PROPERTIES, NET Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Cash overdraft $ $ Accounts payable Accrued liabilities Due to related party Total current liabilities ASSET RETIREMENT OBLIGATION Total liabilities STOCKHOLDERS' EQUITY Capital stock Authorized: 20,000,000 common stock, $0.001 par value 10,000,000 preferrred stock, $0.001 par value Issued and outstanding: 2,074,242 common shares Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to financial statements. 1 NITRO PETROLEUM INCORPORATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended October 31, Nine Months Ended October 31, REVENUES Oil and gas production $ Production services Gain on sale of oil and gas properties - - - Total revenues COSTS AND EXPENSES Lease operating expenses General and administrative Depletion, depreciation, amortization and accretion Total expenses OPERATING LOSS ) OTHER INCOME - - LOSS BEFORE TAXES ) PROVISION FOR INCOME TAXES - NET LOSS $ ) $ ) $ ) $ ) Net loss per share, basic and diluted $ ) $ ) $ ) $ ) Weighted average shares outstanding, basic and diluted See accompanying notes to financial statements. 2 NITRO PETROLEUM INCORPORATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended October 31, 2012 Nine Months Ended October 31, 2011 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depletion, depreciation, and amortization Gain on sale of oil and gas properties ) Accretion on asset retirement obligation - Change in operating assets and liabilities: Accounts receivable ) Accounts payable and accrued expenses Net cash provided by (used in) operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES Proceeds from sale of oil and gas properties Purchases of oil and gas properties - ) Purchases of equipment - ) Net cash provided by (used in) investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES Cash overdraft - Net payments to related parties ) ) Net cash provided by (used in) financing activities ) Net increase (decrease) in cash ) Cash at beginning of period Cash at end of period $ $ SUPPLEMENTAL INFORMATION Cash paid for interest $
